Citation Nr: 1442588	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for history of urethritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972, with service in the Republic of Vietnam from January 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a previously assigned noncompensable rating for history of urethritis.

In February 2013, the Board remanded the claim to allow the RO to arrange for a requested hearing.  In August 2013, the Veteran testified at the RO before the Board; a copy of the transcript is associated with the file.

The issue of entitlement to service connection for a parasitic disease manifested by weight gain, intermittent high fever, diarrhea that resolved after a 2008 gallbladder removal, and headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's urethritis has been asymptomatic for the entirety of the relevant period.


CONCLUSION OF LAW

The criteria for a compensable evaluation for history of urethritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, the Veteran was provided VCAA notice in a March 2010, pre-decisional letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, a Board hearing was arranged and the Veteran presented his arguments.  The evidence of record contains the Veteran's service treatment records, VA and private outpatient treatment records, lay statements, and hearing testimony.  The Veteran has also been provided with VA examinations during the course of the appeal period.  The examination reports reflect that each examiner documented the Veteran's responses regarding any symptoms of service-connected urethritis and contain sufficient evidence by which to evaluate his disability in the context of the rating criteria.  As such, the Board finds the VA examinations of record are adequate for adjudication purposes.  The Board has also reviewed the Veteran's paperless Virtual VA and Veterans Benefits Management System (VBMS) claims files, highly secured electronic repositories that are used to store and review documents involved in the claims process, and has considered records associated with those files.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that a February 2011 Notice of Award from the Social Security Administration (SSA) informed that Veteran that he had been found disabled for SSA purposes, effective July 2009.  When the record suggests that SSA may have records pertinent to the appellant's claim, but which have not been obtained, either a remand is required to obtain the records, or a non-conclusory explanation needs to be provided as to why the SSA records would have no reasonable possibility of substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

Although the SSA records could contain contemporaneous treatment records based on the May 2010 date of the VA claim and the February 2011 SSA decision regarding a July 2009 date of disability onset, the Veteran has denied having recurrent nongonococcal urethritis infections or other symptoms of urethritis and has not been shown to have current urethritis, voiding dysfunction, or urinary tract infections.  Moreover, the Veteran contends that he was misdiagnosed with urethritis in service and instead had a parasite infestation; the issue of a parasitic disease is not on appeal and is referred to the AOJ, as noted in the introduction.  Therefore, the SSA records are unlikely to have any bearing on this claim for a compensable rating for urethritis.  Consequently, as the Board is directed to avoid remanding a claim that would not result in any additional benefit to the Veteran, this writing decides the Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In addition, during the August 2013 hearing, the Veteran mentioned going to St. Agnes Hospital in 1977 for a high fever and being transferred the next day to a VA Hospital.  These records are not associated with the claims file and have not been requested.  However, they are not pertinent to the claim on appeal because records dated in 1977 do not provide information regarding the current severity of the service-connected urethritis since the claim for an increased rating was received in February 2010.  Therefore, VA does not have a duty to obtain the 1977 treatment records because they are not relevant to the claim on appeal.  See 38 C.F.R. § 3.159(c)(1), (2) (explaining VA's duty to make reasonable efforts to obtain relevant records not in custody of a Federal department or agency and in the custody of a Federal department or agency).

Finally, the VBMS claims file contains private treatment records that were received by VA in January 2013 that were not addressed by the RO in a supplemental statement of the case (SSOC).  The Board is required to return pertinent additional evidence that is not accompanied by a waiver of consideration of the agency of original jurisdiction (AOJ).  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issues.  38 C.F.R. § 20.1304 (2013). 

The Veteran did not include a waiver of AOJ consideration of the new evidence and did not waive such consideration during the hearing; however, the private treatment records received in January 2013 are silent for complaints, findings, diagnosis, or treatment for urethritis or related symptoms with the exception of a single record.  During a September 2008 visit at an orthopedic and spine center, the Veteran endorsed having urinary problems, which he described as "slow flow."  Again, a medical record dated in 2008 does not provide information about the character of a disability since the claim was filed in 2010.  Therefore, the Board finds that the evidence is not pertinent to the issue on appeal because it is either not pertinent or has no bearing on the issue of an increased rating for urethritis and the case does not require return to the AOJ as a result.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's urethritis disability is rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527, which identifies criteria for evaluating prostate gland injuries, infections, hypertrophy, post-operative residuals, rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Voiding dysfunction, in turn, is rated as urine leakage, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

As a preliminary matter, while the primary concern is the present level of service-connected urethritis disability, a discussion of the basis for the initial grant of service connection for that disability is warranted because based on the Veteran's written statements and testimony, he appears to be believe that he was misdiagnosed as having urethritis and instead has a parasitic disease, which is referred herein to the AOJ for appropriate development.  

For example, in his June 2010 notice of disagreement, he stated that while in Vietnam, he had an infection for two weeks with discharge from his penis and he had trouble sitting for three weeks due to swelling from all the shots.  He recalled that the doctors "found out the medicine was no good and got it replaced.  The infection and swelling was already going down, but the new medicine knocked it out fast."  He asserted that after the infection cleared, a doctor told him that it was "probably parasites, [which] could have moved on to another part of [his] body because there was no sign of STDs (sexually transmitted diseases) or anything else that could have caused the infection."  At the hearing, he testified that his current symptoms included weight gain, diarrhea that resolved when his gallbladder was removed in 2008, and headaches.  He testified that parasites entered his body either through contaminated food or through his penis when building bridges over rivers in Vietnam, that the parasites traveled to his gallbladder, and are currently in his liver.
Service connection for urethritis was granted in a June 1972 rating decision, effective from the day after the Veteran's separation from military service.  In June 1972, he had claimed entitlement to service connection for "infection of urnail [sic] tract and gallbladder."  
Pertinent to his claim for service connection for a urinary tract infection, his service treatment records reflect evaluation and treatment for a possible urinary problem and recurrent episodes of urethral discharge.  
In September 1970, the Veteran complained of swelling in the left groin area and above for the past day.  He denied any urinary problem.  Reported examination findings noted that the inguinal area was bruised and the skin was discolored, there was no penile lesion, no increased nodes, and no hernia.  The Veteran disclosed that he was struck by a gun butt.  An October 1970 treatment note was labeled "renal" and reflects the Veteran's complaint of bilateral CVA (costovertebral angle) dull pain after prolonged standing and increased nighttime frequency three to four times per night (nocturia).  He reported previously having a urinary tract infection as a teenager.  He was sent for urinalysis.  A follow-up note one week later in October 1970 reflects that he had the same symptoms, but clarified that he had "vague midback (not CVA) pain."  (Emphasis in original).  The urinalysis tests were reported as negative, so the examiner ordered a second urinalysis to "recheck urine for protein."  During a November 1970 follow-up visit, the Veteran still complained of back pain.  The examiner noted that there was no infection.  The assessment was mild possible lumbosacral strain.
A May 1971 treatment record reflects the Veteran's complaint of recurrent urethral discharge.  He indicated that he was treated with penicillin one week earlier.  A gram stain was reported as positive.  The impression was nonspecific urethritis (NSU) and Penicillin was prescribed.  A December 1971 record notes "GC [gonococci (gonorrhea)] recurrent."  Another treatment record one week later in December indicates that GC smear was GNID (gram negative intracellular diplococcic) positive.  Penicillin was prescribed.  Two follow-up notes from the same day in January 1972 indicated that the Veteran had VD (venereal disease) and NSU.  Tetracycline was prescribed.  On separation examination in January 1972, clinical evaluation of the genitourinary system was reported as normal.  
For clarity, urethritis is defined as "inflammation of the urethra."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1990 (31st ed. 2007).  Nongonococcal or nonspecific urethritis is defined as "urethritis without evidence of gonococcal infection, such as that caused by Chlamydia trachomatis."  Id. (Italics in original).  Gonococcal urethritis is "gonorrhea in the male."  Id.      
In connection with his January 1972 claim, the Veteran was afforded a VA examination in May 1972.  He described being treated with penicillin for gonorrhea in service and being treated with Tetracycline injections and capsules for a recurrence.  The only current symptoms he endorsed were urethral discharge and a little frequency for the past few days.  The report of a urethral smear noted many puss cells and that the test was positive for GNID.  The diagnosis was gonococcal urethritis.  Service connection was granted and a 10 percent rating was assigned.  On VA examination in April 1973, the examiner concluded that there was no evidence of urethral discharge either by post urinary stage or by prostatic massage; and laboratory testing did not identify any disability.  The diagnosis was history of urethritis.  A May 1973 rating decision reduced the 10 percent rating for urethritis to a noncompensable rating, effective August 1, 1973 based on the April 1973 VA examination findings. 
In summary, the Veteran was evaluated for a possible urinary tract infection in the fall of 1970, but none was found based on urinalysis.  His subsequent service treatment and laboratory records confirm that he was diagnosed with a sexually transmitted disease, nonspecific or nongonococcal urethritis.  He had gonococcal urethritis on VA examination in May 1972 and he is service connected for urethritis.  The March 2010 VA examiner also reviewed the claims file and noted the Veteran's treatment in service for nongonococcal urethritis.  The Board finds that the competent medical evidence of record appears to support the diagnosis of urethritis during military service; however, the possibility remains that the Veteran also incurred a parasitic disease during military service as alleged.  Again, that claim is referred to the AOJ for development and the current claim for an increased rating for history of urethritis is decided herein.   
In his February 2010 claim for increase, the Veteran stated that he was service connected for a prostate gland condition, rated as 10 percent disabling.  With his claim, he submitted five release of information forms regarding treatment for unrelated medical issues.  In a March 2010 letter, the RO advised the Veteran that he was service connected for a history of urethritis rated at 0 percent.  The RO also acknowledged the five release of information forms, noting that the Veteran did not indicate if it was his intent to seek service connection for these conditions.  The Veteran was asked to contact the RO if it was his intent to claim additional disabilities as service connected.  The Veteran responded in April 2010, but did not express any desire to seek service connection for additional disabilities.  
Turning to the evidence of record, the Veteran was afforded a VA examination in March 2010.  He denied having sexually transmitted diseases, genitourinary conditions hallmarked by proteinuria or renal failure, prostate enlargement or prostatitis, or recent bouts of urinary tract infections.  He reported rare intermittent dysuria, stating that sometimes he sleeps through the night without waking and other times he urinates one to three times.  He stated, however, that his sleep was not interrupted by his urinary frequency, but more by nightmares and other dreams.  Reported genitourinary examination findings included glans penis without infection or growth and smooth, slightly enlarged prostate but no nodular.  The examining physician also commented that there was no evidence or report of urinary incontinence and the Veteran did not wear a pad.  
He was afforded another VA urology and male reproductive examination in December 2011 in conjunction with a claim for service connection for erectile dysfunction secondary to service-connected urethritis; the claim was denied in an August 2012 rating decision.  The examining physician reviewed the Veteran's claims file, noting his treatment for nongonococcal urethritis in service.  The Veteran denied symptoms of dysuria; voiding dysfunction, including urine leakage, urinary frequency, or obstructed voiding; or urinary tract infections.  On examination, the penis, testes, and epididymis were normal.  The diagnosis included nongonococcal urethritis.  
The examiner summarized that the Veteran was diagnosed as having nonspecific/nongonococcal urethritis (NGU) in May 1971 and was treated with penicillin and later Tetracycline; that NGU is a sexually transmitted disease and frequently due to chlamydia; that treatment, especially Tetracycline, is very successful; and that untreated cases can cause arthritis and sterility if the epididymis gets involved, none of which occurred in this case.

VA treatment records do not reflect complaints or treatment for the Veteran's service connected history of urethritis. 

In August 2013, the Veteran testified about treatment for digestive complaints at a private clinic between 1980 and 2002 and testified that "[n]othing ever pertaining to any kind of a urinary tract infection or urinary disease or anything ever showed up on any of my records.  It was always dealt with my digestive system."

The Board finds that the preponderance of the evidence indicates that the Veteran's history of urethritis does not warrant a compensable rating at any time during the relevant period.  There is no symptomatology, treatment or effects on daily living from the history of urethritis and the Veteran has claimed no ill effects from his service-connected disability.  He has specifically denied symptoms of voiding dysfunction or urinary tract infection.  38 C.F.R. § 4.115a.  Thus, the Board finds that the Veteran's claim for a compensable rating must be denied.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that neither the first nor second Thun element is satisfied here.  Specifically, the Veteran's service-connected urethritis has no current symptomatology. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his history of urethritis has caused him to be unemployable or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected history of urethritis does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  This Veteran is also service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim for a compensable rating for history of urethritis, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for history of urethritis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


